Citation Nr: 1532418	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  07-18 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for obstructive sleep apnea (OSA).

3.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ), also claimed as bruxism.

4.  Entitlement to a rating in excess of 10 percent for a right knee disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to June 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In December 2009 and December 2012, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  In June 2013, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In July 2013, these matters were again remanded for additional development.

The issue of entitlement to a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

In March 2014, prior to the promulgation of a Board decision in the matters of service connection for a psychiatric disability, OSA, and TMJ, and the matter of the rating for a right knee disability, the Veteran requested that his appeal in such matters be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims seeking service connection for a psychiatric disability, OSA, and TMJ, and the matter of the rating for a right knee disability; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104,  7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a written statement dated in March 2014, the Veteran withdrew his appeal in the matters of service connection for a psychiatric disability, OSA, and TMJ, and the matter of the rating for a right knee disability.  As he has requested withdrawal of his appeal in these matters, there is no allegation of error of fact or law with respect to these claims remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider an appeal in these matters.


ORDER

The Veteran's appeal seeking service connection for a psychiatric disability, OSA, and TMJ, and the matter of the rating for a right knee disability is dismissed.


REMAND

A review of the record found references to a January 28, 2014 VA medical opinion in this matter (it is cited in February and August 2014 supplemental statements of the case (SSOCs) and the contents are discussed in the February 2014 SSOC).  However, the opinion itself has not been associated with the Veteran's electronic record.  As this document apparently contains information pertinent to the remaining matter at hand and is constructively of record, it must be secured for the record.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for an exhaustive search for the January 28, 2014 VA medical opinion they apparently secured in this matter, and arrange to have it associated with the Veteran's electronic VA record (in VBMS).  If it cannot be located, the AOJ should note the scope of the search for the record; notify the Veteran that the opinion is irretrievably lost; and arrange for another VA medical opinion in the matter.  If another opinion is sought, the Veteran and his representative should be provided a copy, and afforded opportunity to respond.  The AOJ should arrange for any follow-up development deemed necessary.  

2.  The AOJ should the review the record and readjudicate the claim for a TDIU rating.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond before returning the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


